JUDGMENT
Tsoucalas, Judge:
The Department of Commerce, International Trade Administration (“ITA”), having submitted its Final Results of Redetermination Pursuant to Court Remand, Federal-Mogul Corporation v. United States Slip Op. 93-94 (June 3, 1993) (“Remand Results”), and the Court having examined all comments filed in regard to the ITA’s Remand Results, it is hereby
Ordered that since as a matter of law the ITA has incorrectly adjusted United States price (“USP”) for France’s value added tax (“VAT”), and since there is no just reason for delay in the entry of final judgment on this issue, this Court is following its decision on this issue in Federal-Mogul Corp. v. United States, 17 CIT 1093, 1098-1100, 834 F. Supp. 1391, 1396-97 (1993), and is entering final judgment on this issue ordering the ITA to apply France’s VAT rate to USP calculated at the same point in the stream of commerce as where France’s VAT rate is applied for home market sales and add the resulting amount to USP; and it is further
Ordered that the Court adheres to its decision in Federal-Mogul Corp. v. United States, 17 CIT 1249, 839 F. Supp. 881 (1993), and finds that the ITA’s decision not to factor the delayed payment of home market selling expenses into circumstance of sale adjustments to foreign market value is affirmed; and it is further
Ordered that the ITA’s reinstatement of the “all others” cash deposit rate from the less-than-fair-value investigation for entries made between May 1, 1992 and June 23, 1992, which have not as yet become subject to a subsequent administrative review is affirmed; and it is further Ordered that this case is dismissed.